Citation Nr: 0515914	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for PTSD.  This case was previously before 
the Board in November 2004, at which time it was remanded so 
the veteran could have the opportunity to testify at a 
hearing before a Veterans Law Judge.  That hearing was held 
in March 2005.

During the hearing before the undersigned in March 2005, the 
veteran raised a claim for service connection for an acquired 
psychiatric disability, other than PTSD.  Since this matter 
has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.

In addition, at the March 2005 hearing, the veteran withdrew 
her claims for service connection for residuals of a back 
injury and a personality disorder.  Accordingly, this 
decision is limited to the issue set forth on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  She claims that she was harassed and verbally abused 
while in service.  In this regard, the Board points out that 
when a veteran states that PTSD is the result of a personal 
assault in service, the regulations require that the VA 
comply with certain procedures before such a claim may be 
denied.  See 38 C.F.R. § 3.304(f)(3) (2004).  There is no 
indication in the record that the veteran has been provided 
the appropriate notice.

The service medical records disclose that the veteran was 
seen in July 1979 for complaints of nervousness, depression, 
insomnia and suicidal ideas.  It was noted that she had a 
rather long history of being quite susceptible to fairly 
minor emotional stresses.  Following an examination, it was 
concluded that the history and findings were indicative of an 
emotionally unstable personality.  While still in service, 
the veteran was seen at a private hospital after taking an 
overdose of various medications.  The veteran related that 
she had not been happy in the Coast Guard.  Further 
psychiatric evaluation was recommended on the hospital 
discharge.  VA outpatient treatment records reflect that she 
was seen for psychiatric problems beginning in 1999.  These 
records show diagnoses including anxiety disorder, not 
otherwise specified, dysthymia and rule out PTSD, status post 
motor vehicle accident.

The veteran has not been afforded a VA psychiatric 
examination following her discharge from service.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for a psychiatric 
disability since her discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  

2.  The RO should comply with 38 C.F.R. 
§ 3.304(f)(3).

3.  If appropriate, based on any 
additional evidence received, the veteran 
should then be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  
The examiner should state whether she has 
PTSD.  All necessary tests should be 
performed.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and must 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, such must be 
specified.  The rationale for all 
opinions expressed must be set forth.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




